OPINION
BY THE COURT:
Submitted on motion of plantiffs•appellees to certify the decision as in conflict with the decision of the ■Court of Appeals of Cuyahoga County in the case of Demar Realty Company v City of Cleveland.
The chronological procedural steps in the cases involved in the motion are as follows: In the instant case the judgment entry in this court was filed on February 7, 1942, and the motion to certify was filed on June 18, 1942. In the Demar Realty Company case, the judgment entry was filed March 23, 1942. A motion to certify the instant case is now pending in the Supreme Court of Ohio.
It is obvious, that at the time' the judgment entry was filed in the Demar Realty Company case there was existent a judgment in the instant case with which the Cuyahoga County Court of Appeals found its decision to be in conflict. However, the converse of this proposition is not, and can not be, true — because at the time of the judgment entry in the instant case, the Demar Realty Company decision had not been journalized.
In the situation thus presented it is our judgment that a certificate of conflict may not be made in this case at this time.
Inasmuch as plaintiff-appellee in the instant case has its motion to certify lodged in the Supreme Court, and the Demar Realty Company case must be there considered by reason of the certificate of conflict, it is safe to assume that the Supreme Court will appropriately handle the matter and give the motion to certify in the instant case such attention as it deserves upon the situation presented by the fact that the two cases are before it for consideration at the same time. .
The motion to certify will be overruled.
GEIGER, PJ., BARNES, HORN-BECK, JJ., concur.